[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 10-10383         ELEVENTH CIRCUIT
                         Non-Argument Calendar      AUGUST 11, 2010
                       ________________________        JOHN LEY
                                                        CLERK
                D.C. Docket No. 6:08-cr-00226-ACC-GJK-1

UNITED STATES OF AMERICA,

llllllllll                                        lllllllllll    Plaintiff-Appellee,


                                  versus



JENNIFER YOUNG,

                                           lllllllllllllllllllll Defendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (August 11, 2010)

Before EDMONDSON, CARNES and MARTIN, Circuit Judges.

PER CURIAM:
      Jenny L. Devine, appointed counsel for Jennifer Young in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief prepared pursuant to Anders v. California, 386 U.S.

738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Young’s

conviction and sentence under Count Three are AFFIRMED.




                                          2